PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/393,707	
Filing Date: 12/29/29 Dec 20166
Appellant(s): C. Douglass Thomas et al.



__________________
Adrienne Yeung 
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed April 15, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/18/2016 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12 and 14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Penna (US 2018/0111506 A1).
Regarding Independent Claim 1, Penna discloses an apparatus (200/ 500, Figs 2 and 5, [0054, 0080]) for acquiring a plurality of images (an internal camera 515, 
a housing (a body 520 and 525, Fig 5, [0082]) having a front surface, back surface, and an interior (having a front surface, back surface, and interior, Fig 5);
at least one attachment (a mount 505, Fig 5, [0081]) coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device (Note: The phrase “to an external surface of the cooking device” is a statement of intended use, and system 500 of Penna is capable of removably secure the housing to an external surface of a cooking device);
a camera (an internal camera 515, Fig 5, [0082]) positioned at least partially within the interior of the housing, the camera configured to acquire the plurality of images (recording video, [0082]) at predetermined periods of time (time-based thresholds, [0022]); and
a controller (a central control unit 205, Fig 2, [0054, 0080]) configured to: i) receive the plurality of images acquired by the camera (see detail in Fig 2, [0054, 0088]) and ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote device, capturing images …may be sent on in the message to the remote device, [0019, 0036]).
Regarding Independent Claim 12, Penna discloses an apparatus (200/ 500, Figs 2 and 5, [0054, 0080]) for acquiring a plurality of images (an internal camera 515, [0082]; real time streaming of both internal and external images may be provided, 
a housing (a body 520 and 525, Fig 5, [0082]) having a front surface, back surface, and a receiver opening configured to receive a portable electronic device including at least one camera (a receiver opening to receive internal camera 515, Fig 5); 
at least one attachment (a mount 505, Fig 5, [0081]) coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device (Note: The phrase “to an external surface of the cooking device” is a statement of intended use and system 500 of Penna is capable of removably secure the housing to an external surface of the cooking device); and
a controller (a central control unit 205, Fig 2, [0054, 0080]) configured to: i) receive each of the plurality of images acquired by the at least one camera (see detail in Fig 2, [0054, 0088]) in accordance with predetermined criterion (time-based thresholds, [0022]) and ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote device, capturing images …may be sent on in the message to the remote device, [0019, 0036]).
Regarding Claims 3, 10 and 14, Penna discloses the invention as claimed and as discussed above; Penna further discloses Claim 3, wherein the housing further comprises: a camera opening configured to receive the camera (openings for internal camera 515, Fig 5); and a data port configured to receive and transmit data (to record and send data in real time to a software application on a remote device, Figs 1-2, [0076]); Claim 10, wherein the at least one display is configured to display an alert or Claim 14, wherein the attachment element is at least one suction element (using suction cups, [0081]).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4, 8, 10, 12 and 14-15 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0222672 A1) in view of Penna (US 2018/0111506 A1).
Regarding Independent Claim 1, Kim et al. disclose an apparatus (a mobile terminal 500, Fig 5, [0085]) for acquiring a plurality of images (still images of moving images obtained from an image sensor, [0088]) inside a cooking device (applied to home appliances such as oven, [0025]), comprising:
a housing (the housing of slide phone type mobile terminal 500, Fig 5, [0077, 0092]) having a front surface, back surface, and an interior (the front surface, back surface, and interior of mobile terminal 500, Fig 5);
a camera (a camera 521, Fig 3, [0088]) positioned at least partially within the interior of the housing, the camera configured to acquire the plurality of images (still images of moving images obtained from an image sensor, [0088]) at predetermined periods of time (while in a video communication mode or a capture mode, [0088]); and
a controller (second controller 580, Fig 5, [0079]) configured to: i) receive the plurality of images acquired by the camera (see detail in Fig 5, [0088]).
Kim et al. disclose the invention substantially as claimed; except the apparatus comprising: at least one attachment coupled to the housing, the attachment configured 
Penna teaches an apparatus (vehicle safety system 200/ 500, Figs 2 and 5, [0054, 0080]) comprising: at least one attachment (a mount 505, Fig 5, [0081]) coupled to a housing (a body 520, Fig 5, [0082]), the attachment configured to removably secure the housing to a surface (system 500 is configured to be attached to a dash or windscreen…505- temporarily attached, e.g. using suction cups, [0081]; real time streaming of both internal and external images may be provided, [0087]); and a controller configured to: ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote device, capturing images …may be sent on in the message to the remote device, [0019, 0036]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kim et al. with Penna’s teaching of the apparatus comprising: at least one attachment coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device; and the controller configured to: ii) transmit the plurality of images to a remote electronic device because Penna teaches, in Abstract and [0045], of providing an excellent monitor device with convenience to use and offer sufficient information for safety protection during normal operation.
Regarding Independent Claim 12, Kim et al. disclose an apparatus (a mobile terminal 500, Fig 5, [0085]) for acquiring a plurality of images (still images of moving images obtained from an image sensor, [0088]) inside a cooking device (applied to home appliances such as oven, [0025]), comprising:

a controller (second controller 580, Fig 5, [0079]) configured to: i) receive each of the plurality of images acquired by the at least one camera (see detail in Fig 5, [0088]) in accordance with predetermined criterion (while in a video communication mode or a capture mode, [0088]).
Kim et al. disclose the invention substantially as claimed; except the apparatus comprising: at least one attachment coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device; and the controller configured to: ii) transmit the plurality of images to a remote electronic device.
Penna teaches an apparatus (vehicle safety system 200/ 500, Figs 2 and 5, [0054, 0080]) comprising: at least one attachment (a mount 505, Fig 5, [0081]) coupled to a housing (a body 520, Fig 5, [0082]), the attachment configured to removably secure the housing to a surface (system 500 is configured to be attached to a dash or windscreen…505- temporarily attached, e.g. using suction cups, [0081]; real time streaming of both internal and external images may be provided, [0087]); and a controller configured to: ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote device, capturing images …may be sent on in the message to the remote device, [0019, 0036]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kim et al. with Penna’s teaching of the 
Regarding Claims 3, 10 and 14, Kim et al. in view of Penna teach the invention as claimed and as discussed above; except the limitations of Claims 3, 10 and 14; Penna further teaches Claim 3, wherein the housing further comprises: a camera opening configured to receive the camera (openings for internal camera 515, Fig 5); and a data port configured to receive and transmit data (to record and send data in real time to a software application on a remote device, Figs 1-2, [0076]); Claim 10, wherein the at least one display is configured to display an alert or notification (control lights 540…to indicate that motion has been detected, [0084]); Claim 14, wherein the attachment element is at least one suction element (using suction cups, [0081]).   
Regarding Claims 4, 8 and 15, Kim et al. in view of Penna teach the invention as claimed and as discussed above, and Kim et al. further teaches Claim 4, further comprising a memory (memory 560, Fig 5, [0079]) configured to store the at least one image (stored in the memory 560, [0089]); Claim 8, further comprising at least one display (a second display unit 551, Fig 5, [0088]) configured to present cooking data (applied to home appliances such as oven, [0025]); Claim 15, further comprising at least one display (a second display unit 551, Fig 5, [0088]) configured to present 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0222672 A1) in view of Penna (US 2018/0111506 A1) as applied to claims above, further in view of Wersborg (US 2015/0330640 A1) as an evidentiary evidence.  
Regarding Claims 2 and 13 respectively, Kim et al. in view of Penna teaches the invention as claimed and as discussed above; except wherein the external surface of the cooking device comprises a window of the oven.  Wersborg teaches an external surface of a cooking device (oven 110, Fig 1A, [0044]) comprises a window (one double glass window 130, Fig 1A, [0044]) of the oven.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim et al. in view of Penna with Wersborg’s further teaching of the external surface of the cooking device comprises a window of the oven because Wersborg teaches, in Abstract, of providing a monitoring system with a camera to observe the inside of the heat treatment chamber through a window.
Claims 5-7, 9, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0222672 A1) in view of Penna (US 2018/0111506 A1) as applied to claims above, further in view of Jung et al. (US 2012/0133645 A1).
Regarding Claims 5-7, 9, 11 and 16-17, Kim et al. in view of Penna teach the invention as claimed and as discussed above; except the limitations of 5-7, 9, 11 and 16-17; Jung et al. further teach: Claim 5, comprising a plurality of other cameras (121b 
Claim 6, wherein each of the plurality of cameras (121a-121c, Figs 2-3, [0060, 0064]) is electronically controlled by the remote electronic device (transmitted to an external device, [0032]; through controller, 170 may be a wired/wireless data port…may transmit data provided by an external device to other components in the mobile terminal 100, Fig 1, [0052]).  
Claim 7, wherein each of the plurality of cameras (121a, 121b and 121c, Figs 2-3, [0064]) is manually positionable (121a, 121b and 121c are manually positionable while the mobile terminal 100 can be re-position, Figs 2-3, [0022]).  
Claims 9 and 16 respectively, wherein the cooking data (External devices …such as oven, [0025], taught by Kim alaready) includes at least temperature data (indicator 750 displays…temperature, Fig 10, [0134], taught by Kim alaready), pressure data (a pressure sensor 143, Fig 1, [0036]), instructional data (receiving a command or information, [0034]), and the plurality of images (process various image- moving images, [0031]).  
Claims 11 and 17 respectively, further comprising a pressure sensor configured to detect a location pressure (a pressure sensor 143…determine whether pressure is being applied…, Fig 1, [0036, 0037]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kim et al. in view of Penna  5-7, 9, 11 and 16-17 because Jung teaches, in Abstract and [0005-0010], of providing an excellent device with various complicated functions and wireless services for operating convenience during operation.

(2) Response to Argument
On the Brief, Pages 6-7, the appellant argued that “A. CLAIMS 1, 3, 10, 12 AND 14 ARE NOT ANTICIPATED BY PENNA”, and “a. Penna does not teach or suggest "at least one attachment coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device" as recited in claim 1”. 
Examiner respectfully disagrees. Examiner would like to point out that Penna discloses at least one attachment (a mount 505, Fig 5, [0081]) coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device (Note: The phrase “to an external surface of the cooking device” is a statement of intended use, and system 500 of Penna is capable of removably secure the housing to an external surface of a cooking device).  Therefore, Penna teaches the claimed limitation in Claim 1.
On the Brief, Pages 6-8, the appellant argued that “A. CLAIMS 1, 3, 10, 12 AND 14 ARE NOT ANTICIPATED BY PENNA Claim 1”, and “The Office Action alleges that Penna teaches the features of claim 3 because Penna teaches the ability "to record and send data in real time to a software application on a remote device" and cites Figs. 1-2 and paragraph [0076]. Applicants respectfully disagree. Upon a closer reading of Penna, Penna is silent as to and clearly does not teach or suggest such a data port and none is illustrated in Figs. 1 or 2. Furthermore, paragraph [0076] fails to mention a data 
Examiner would like to point out that Penna exactly discloses Claim 3, wherein the housing further comprises: a camera opening configured to receive the camera (openings for internal camera 515, Fig 5); and a data port configured to receive and transmit data (to record and send data in real time to a software application on a remote device, Figs 1-2, [0076]). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”. (see MPEP 2173.01(I)).
On the Brief, Pages 6 and 8, the appellant argued that “A. CLAIMS 1, 3, 10, 12 AND 14 ARE NOT ANTICIPATED BY PENNA Claim 1”, and “ The Office Action alleges that Penna teaches the features of claim 10 because Penna teaches "Control lights 540 ... to indicate that motion has been detected" and cites paragraph [0084]. Applicants respectfully disagree. Those of ordinary skill in the art will know and understand that lights are not and cannot be equated to a display used to present a graphical user ”. Examiner respectfully disagrees. 
Examiner would like to point out that Penna exactly discloses Claim 10, wherein the at least one display is configured to display an alert or notification (control lights 540…to indicate that motion has been detected, [0084]). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”. (see MPEP 2173.01(I)).
On the Brief, Pages 6 and 9-10, the appellant argued that “A. CLAIMS 1, 3, 10, 12 AND 14 ARE NOT ANTICIPATED BY PENNA Claim 1”, “Upon a closer reading of Penna and its Fig. 5, it appears that Penna just teaches a small aperture in the housing to allow the camera to record video. The small opening is not large enough to "receive a portable electronic device", much less "a portable electronic device including at least one camera" as recited in claim 12”, and “it should be noted that a car cannot be equated to a cooking device and those of ordinary skill in the art would not condone or encourage the use of a car as a cooking device, especially for Penna' s device which is to prevent ""heat related injuries in hot cars." (Abstract). More particularly, Penna aims Examiner respectfully disagrees. 
Examiner would like to point out that Penna discloses exactly a housing (the housing of slide phone type mobile terminal 500, Fig 5, [0077, 0092]) having a front surface, back surface, and a receiver opening configured to receive a portable electronic device including at least one camera (a receiver opening to receive internal camera 515, Fig 5); and at least one attachment (a mount 505, Fig 5, [0081]) coupled to the housing, the attachment configured to removably secure the housing to an external surface of the cooking device (Note: The phrase “to an external surface of the cooking device” is a statement of intended use and system 500 of Penna is capable of removably secure the housing to an external surface of the cooking device). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless MPEP 2173.01(I)).
On the Brief, Pages 11-16, the appellant argued that “A. CLAIMS 1, 3-4, 8, 10, 12 AND 14-15 ARE PATENTABLE OVER THE ALLEGED COMBINATION OF KIM AND PENNA”, and “a. The Office Action alleges that Kim teaches this feature of claim 1 and cites paragraph [0088] of Kim as teaching "a video communication mode or a capture mode". Applicants respectfully disagree. Upon a closer reading of Kim, Kim merely teaches "camera 521 processes image frames such as still images or moving images obtained from an image sensor in a video communication mode or a capture mode." (Paragraph [0088]). Nowhere does Kim teach or suggest that its video communication mode or capture mode occurs at predetermined periods of time as alleged in the Office Action. Moreover, those of ordinary skill in the art will know and understand video communication mode or capture mode are modes of a device which is not the same as predetermined period of times. In fact, Kim is silent as to and fails to teach or suggest that its video communication mode or capture mode are set to occur at predetermined periods of time. As provided in the Applicants' Specification, "the IAD 102 may obtain the image and/or video via the imaging device periodically and/or over a predetermined period of time”; “b. The Office Action alleges that Penna teaches this feature of claim 1 because the system of Penna "is configured to be attached to a dash or windscreen ... 505-temprorarily attached, e.g. using suction cups, [0081]". Applicants respectfully disagree. Initially, it should be noted that Penna teaches that its system is to be positioned within a vehicle and not external to a car as it would not only be ”; “c. contrary to the Office Action, no images are obtained "inside a cooking device" as alleged. Rather, as illustrated in Figs. 8-23 of Kim, Kim teaches that its mobile terminal includes a camera that takes external images of the device to render an augmented reality image of the air conditioner. Information about the operational states of the internal components are merely obtained from a sensing unit that is then transmitted to the external mobile terminal. Kim clearly does not teach or suggest that its mobile terminal acquires any images taken inside the device, much less "inside a cooking device", as alleged in the Office Action”, “assuming arguendo that the attachment of Penna is found to be attached to an external surface of Kim's device, the combination would result in the system of Penna attached to the external surface of Kim's device taking videos of the outside of Kim's device. Additionally, there is no rational reason for the alleged combination of Kim and Penna. "Obviousness cannot be established by combining the teaching of the prior art to produce the claimed invention, absent some teachings or suggestion supporting the combination”, “Furthermore, as stated above, although the Office Action can theoretically explain the technological rationale for the claimed invention using selected ”. Examiner respectfully disagrees. 
Examiner would like to point out that regarding argument a.: Kim discloses exactly a camera (a camera 521, Fig 3, [0088]) positioned at least partially within the interior of the housing, the camera configured to acquire the plurality of images (still images of moving images obtained from an image sensor, [0088]) at predetermined periods of time (while in a video communication mode or a capture mode, [0088]; clearly with the controller- second controller 580, Fig 5, [0079], the video communication mode or capture mode can be operated at predetermined periods of time as claimed); although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)).
Examiner would like to point out that regarding argument b.: Kim et al. in view of Penna teach exactly an apparatus for acquiring a plurality of images inside a cooking device as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above; the purpose of bring in Penna is to replace the device of Kim with “an apparatus (vehicle safety system 200/ 500, Figs 2 and 5, [0054, 0080]) comprising: at least one attachment (a mount 505, Fig 5, [0081]) coupled to a housing (a body 520, Fig 5, [0082]), the attachment configured to removably secure the housing to a surface (system 500 is configured to be attached to a dash or windscreen…505- 
Examiner would like to point out that regarding argument c.: Kim et al. in view of Penna teach exactly an apparatus for acquiring a plurality of images inside a cooking device as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above; and Penna teaches an apparatus (vehicle safety system 200/ 500, Figs 2 and 5, [0054, 0080]) comprising: at least one attachment (a mount 505, Fig 5, [0081]) coupled to a housing (a body 520, Fig 5, [0082]), the attachment configured to removably secure the housing to a surface (system 500 is configured to be attached to a dash or windscreen…505- temporarily attached, e.g. using suction cups, [0081]; real time streaming of both internal and external images may be provided, [0087]); and a controller configured to: ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote  MPEP 2112.01); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I); it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (see MPEP 2145 X. A.).  
On the Brief, Pages 11 and 16-17, the appellant argued that “A. CLAIMS 1, 3-4, 8, 10, 12 AND 14-15 ARE PATENTABLE OVER THE ALLEGED COMBINATION OF KIM AND PENNA”, and “The Office Action contends that Kim does not teach the features of claim 3 and cites Penna to cure the deficiencies of Kim. Applicants respectfully disagree. As provided in the Specification, "Cooking device 116 may have an input/output port 136 to connect cooking device 116 via a wire or cable to other devices such as a computer, cellular phone, tablet, or any other similar device." . Examiner respectfully disagrees.
Examiner would like to point out that Penna exactly discloses Claim 3, wherein the housing further comprises: a camera opening configured to receive the camera (openings for internal camera 515, Fig 5); and a data port configured to receive and transmit data (to record and send data in real time to a software application on a remote device, Figs 1-2, [0076]). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
On the Brief, Pages 11 and 18, the appellant argued that “A. CLAIMS 1, 3-4, 8, 10, 12 AND 14-15 ARE PATENTABLE OVER THE ALLEGED COMBINATION OF KIM The Office Action alleges that Penna teaches the features of claim 10 because Penna teaches "Control lights 540 ... to indicate that motion has been detected" and cites paragraph [0084]. Applicants respectfully disagree. Those of ordinary skill in the art will know and understand that lights are not and cannot be equated to a display used to present a graphical user interface. Thus, the control lights of Penna cannot be equated to the display recited in claim 10”. Examiner respectfully disagrees. 
Examiner would like to point out that Penna exactly discloses Claim 10, wherein the at least one display is configured to display an alert or notification (control lights 540…to indicate that motion has been detected, [0084]). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
On the Brief, Pages 11 and 19-25, the appellant argued that “A. CLAIMS 1, 3, 10, 12 AND 14 ARE NOT ANTICIPATED BY PENNA Claim 1”, and “a. The Office Action alleges that Kim teaches this feature of claim 12 because Kim teaches "a receiver opening to receive internal camera 515, Fig. 5." Applicants respectfully disagree and However, upon a closer reading of Penna and its Fig. 5, it appears that Penna just teaches a small aperture in the housing to allow the camera to record video. The small opening is not large enough to "receive a portable electronic device", much less "a portable electronic device including at least one camera" as recited in claim 12”, and “However, upon a closer reading of Penna and its Fig. 5, it appears that Penna just teaches a small aperture in the housing to allow the camera to record video. The small opening is not large enough to "receive a portable electronic device", much less "a portable electronic device including at least one camera" as recited in claim 12”, “b. The Office Action equates the video communication or capture mode of Kim to the "predetermined criterion" of claim 12. Applicants respectfully disagree. Upon a closer reading of Kim, Kim merely teaches "camera 521 processes image frames such as still images or moving images obtained from an image sensor in a video communication mode or a capture mode." (Paragraph [0088]). Nowhere does Kim teach or suggest that its video communication mode or capture mode have or occur based on "predetermined criterion" as recited in claim 12. Moreover, those of ordinary skill in the art will know and understand video communication mode or capture mode are modes of a device which is not the same as predetermined criterion. In fact, Kim is silent as to and fails to teach or suggest that its video communication mode or capture mode are set to occur based on any type of predetermined criteria”, “c. The alleged combination of Kim and Penna does not teach 
Initially, it should be noted that Penna teaches that its system is to be positioned
within a vehicle and not external to a car as it would not only be hazardous as it could fall off while driving, but it would not allow the system of Penna to detect the inside temperature of the car, which is important to allow the controller to control a change in the temperature of the vehicle. (Paragraph [0012]). Therefore, the system of Penna is only to be used when attached to the inside of the vehicle, or in this alleged combination, internal to Kim's external device and not "to an external surface of the cooking device" as recited in claim 12. Moreover, there is no rational reason nor is there a need, suggestion, or desire in Kim to attach the system of Penna to either the external or internal housing of Kim's device”, “d. contrary to the Office Action, no images are obtained "inside a cooking device" as alleged. Rather, as illustrated in Figs. 8-23 of Kim, Kim teaches that its mobile terminal includes a camera that takes external images of the device to render an augmented reality image of the air conditioner. Information about the operational states of the internal components are merely obtained from a sensing unit that is then transmitted to the external mobile terminal. Kim clearly does not teach or suggest that its mobile terminal acquires any images taken inside the device, This alleged combination would not be rational as Kim does not teach or suggest the use of an internal camera, nor is there a need for an internal camera in Kim since Kim utilized augmented reality to obtain information about the operation states of components internal to the external device. (Abstract).”, and “assuming arguendo that the attachment of Penna is found to be attached to an external surface of Kim's device, the combination would result in the system of Penna attached to the external surface of Kim's device taking videos of the outside of Kim's device.”, and “Additionally, there is no rational reason for the alleged combination of Kim and Penna. "Obviousness cannot be established by combining the teaching of the prior art to produce the claimed invention, absent some teachings or suggestion supporting the combination”, “Furthermore, as stated above, although the Office Action can theoretically explain the technological rationale for the claimed invention using selected teachings from the references, this has been criticized by courts as impermissible hindsight reconstruction”. Examiner respectfully disagrees.
Examiner would like to point out that regarding argument a. and b.: Kim discloses exactly a camera (a camera 521, Fig 3, [0088]) positioned at least partially within the interior of the housing, the camera configured to acquire the plurality of images (still images of moving images obtained from an image sensor, [0088]) at predetermined periods of time (while in a video communication mode or a capture mode, [0088]; clearly with the controller- second controller 580, Fig 5, [0079], the video communication mode or capture mode can be operated at predetermined periods of time as claimed); although a claim should be interpreted in light of the specification In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)). During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
Examiner would like to point out that regarding argument c.: Kim et al. in view of Penna teach exactly an apparatus for acquiring a plurality of images inside a cooking device as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above; since the combination of cited prior art teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (see MPEP 2112.01); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I); it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (see MPEP 2145 X. A.).  
Examiner would like to point out that regarding argument d.: Kim et al. in view of Penna teach exactly an apparatus for acquiring a plurality of images inside a cooking device as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above; and Penna teaches an apparatus (vehicle safety system 200/ 500, Figs 2 and 5, [0054, 0080]) comprising: at least one attachment (a mount 505, Fig 5, [0081]) coupled to a housing (a body 520, Fig 5, [0082]), the attachment configured to removably secure the housing to a surface (system 500 is configured to be attached to a dash or windscreen…505- temporarily attached, e.g. using suction cups, [0081]; real time streaming of both internal and external images may be provided, [0087]); and a controller configured to: ii) transmit the plurality of images to a remote electronic device (the controller may be configured to send a message to a remote device, capturing images …may be sent on in the message to the remote device, [0019, 0036]). Since the combination of cited prior art teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to  MPEP 2112.01); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I); it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (see MPEP 2145 X. A.).  
 	On the Brief, Pages 27-28, the appellant argued that “CLAIMS 5-7, 9, 11, AND 16-17 ARE PATENTABLE OVER KIM, PENNA, AND JUNG”, and “As illustrated in Figs. 2-3 of Jung, camera 121 a is on one surface of the mobile terminal and cameras 121 b and 121 c are on the opposite surface of the mobile terminal. Thus, it is unclear and confusing as to how all the cameras are able to obtain images "inside the cooking device" when they are on opposite sides of the mobile terminal. It is not possible nor are all the cameras 121 a-c of Jung "designed to view different locations inside the cooking device" as recited in claim 5”. Examiner respectfully disagrees.
Examiner would like to point out that Kim et al. in view of Penna and further in view of Jung teach exactly comprising a plurality of other cameras (121b and 121c, Figs  Claim 5 recited; since Kim in view of Penna taught “a cameras are able to obtain images (real time streaming of both internal and external images may be provided, [0087], taught by Penna) inside the cooking device (applied to home appliances such as oven, [0025], taught by Kim et al.)” already. 
On the Brief, Pages 27-29, the appellant argued that “CLAIMS 5-7, 9, 11, AND 16-17 ARE PATENTABLE OVER KIM, PENNA, AND JUNG”, and “it should be noted that the Office Action is unclear on how the external device of Jung controls the cameras of the mobile terminal. Jung does teach that the "image frames processed by the camera 121 ... may be transmitted to an external device through the wireless communication unit 110." (Paragraph [0032]). Jung further teaches the use of an interface unit that "may be a wired/wireless headset, an external battery charger, a wired/wireless data port, a card socket for, for example, a memory card, a subscriber identification module (SIM) card or a user identity module (UIM) card, an audio input/output (1/0) terminal, a video 1/0 terminal, or an earphone." (Paragraph [0052]). However, nowhere does Jung teach or suggest, nor does the Office Action cite with specificity where Jung teaches that "each of the plurality of cameras is electronically controlled by the remote electronic device" as recited in claim 6. In fact, Jung is silent as to and clearly does not teach this feature of claim 6”. Examiner respectfully disagrees.
the plurality of cameras (121a-121c, Figs 2-3, [0060, 0064]) is electronically controlled by the remote electronic device (transmitted to an external device, [0032]; through controller, 170 may be a wired/wireless data port…may transmit data provided by an external device to other components in the mobile terminal 100, Fig 1, [0052]) as Claim 6 recited. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  (See MPEP 2143.01).
On the Brief, Pages 27-29, the appellant argued that “CLAIMS 5-7, 9, 11, AND 16-17 ARE PATENTABLE OVER KIM, PENNA, AND JUNG”, and “The Office Action alleges that Kima and Penna does not teach the features of claim 7 and cites Jung to cure their deficiencies. Specifically, the Office Action cites Jung as teaching the features of claim 7 because Jung teaches that its cameras "121 a, 121 b and 121 c are manually positionable while the mobile terminal 100 can be re-position, Figs 2-3 [0022]." Applicants respectfully disagree. Initially, it should be noted that the assertion of the Office Action is unclear. However, upon a closer reading of paragraph [0022] of Jung cited in the Office Action, nowhere does Jung teach or suggest that its "plurality of cameras is manually positionable" as recited in claim 7. In fact, contrary to the Office Action, nowhere does Jung teach or suggest that its cameras are respositionable”. Examiner respectfully disagrees.
the mobile terminal 100 can be re-position, Figs 2-3, [0022]; clearly, any user can easily re-position the mobile terminal 100 and caused the cameras “manually positionable” as claimed).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  (See MPEP 2143.01). 
On the Brief, Pages 27 and 30, the appellant argued that “CLAIMS 5-7, 9, 11, AND 16-17 ARE PATENTABLE OVER KIM, PENNA, AND JUNG”, and “It should be noted that the rejection in the Office Action is unclear as to what is being cited for support. In an attempt to respond, it is suspected that the Office Action cites Kim as teaching displaying temperature, pressure sensor, and instructional data and Jung as teaching displaying the plurality of images. Applicants respectfully disagree. Claim 9 depends from dependent claim 8, which depends upon independent claim 1. As such, the plurality of images are images obtained from "inside a cooking device". The alleged combination of Kim, Penna, and Jung would result in an augmented reality of the cooking device, which, as stated above with respect to claim 1, is obtained from images taken external to the cooking device and not "inside a cooking device". Moreover, the information concerning the internal components of the cooking device are obtained from 
Examiner would like to point out that Kim et al. in view of Penna and further in view of Jung teach exactly wherein the cooking data (External devices …such as oven, [0025], taught by Kim already) includes at least temperature data (indicator 750 displays…temperature, Fig 10, [0134], taught by Kim already), pressure data (a pressure sensor 143, Fig 1, [0036]), instructional data (receiving a command or information, [0034]), and the plurality of images (process various image- moving images, [0031]).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. (See MPEP 2143.01).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KUANGYUE CHEN/
Examiner, Art Unit 3761 
Conferees:
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.